DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
In view of search, Claims 21- 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Bandyopadhyay (US 20210282021 A1) in view of WONG (US 20180295522 A1) is considered as the most relevant document in the prior art, which discloses 
a method of monitoring Cooperative Periodic Activity between Spectrum Access Systems (CPAS) process in a network operating Citizens Broadband Radio Service (CBRS), the method comprising: 
performing a check that produces a positive result if there is a transmission Grant that was suspended; and  (See Bandyopadhyay (US 20210282021 A1) [0133])
raising an alarm if the result of the check is positive.  (See WONG Fig. 2, [0029] [0031][0035])

Bandyopadhyay in view of WONG does not discloses the technical features in claims 21, 30, and 38 of after the end of a CPAS interval, at the beginning of the CPAS interval and also suspended after the end of the CPAS interval;
Most of references discloses resources allocation during grant suspension (See Bandyopadhyay (US 20210282021 A1) [0133]; MARKWART (US 20190132776 A1) [0129][0131]; Hmimy (US 20190364565 A1) [0160]) and interference mitigation between CBSD (See Hannan (US 20200059931 A1) [0056] [0062]).
However, reference do not disclose any inter-relationship between a check of grant suspension and CPAS process/interval.  For instance, MARKWART (US 20190132776 A1) a transmission Grant during t.sub.transmit max (Fig. 5, [0128][0125]).  However, t.sub.transmit max is not a period for CPAS process.
KHAWER (WO 2021094951 A1) discloses after the end of a CPAS interval, performing a check that produces a positive result if there is a transmission Grant that was suspended (See KHAWER Page 6 and Claim 3).  However, (1) KHAWER does not disclose the rest of the limitation and (2) effective filing date for KHAWER is after the effective filing date for the current application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644